I concur with my brother MARTIN in his opinion, because the contract in this case requires a different construction from that placed upon the contract in the case of Mott v. Oppenheimer. In that case the question was, upon the contract, whether any interest in the land was raised by force of its covenants and we thought that that was the effect of the instrument.
It is quite possible for parties so to contract with reference to a party wall upon their premises as thereby to dedicate the land to such a purpose. Whether they have done so is a question to be determined upon a construction of their expressed intentions, in connection with the covenants of the instrument. *Page 466